Citation Nr: 0526585	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for dislocation, left 
shoulder, with traumatic arthritis, postoperative 
(nondominant), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas which denied a disability rating greater 
than 20 percent for dislocation, left shoulder, with 
traumatic arthritis, postoperative (nondominant).

The Board remanded the case to the RO in August 2003.  In 
March 2005, the RO increased the veteran's disability rating 
for dislocation, left shoulder, with traumatic arthritis, 
postoperative (nondominant) from 20 percent to 30 percent, 
effective from April 2000.  


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disability 
is currently manifested by pain, weakness, and limitation of 
motion of the left arm.  

2.  He does not have ankylosis of the scapulohumeral 
articulation.

3.  He does not have fibrous union of the humerus or loss of 
the head of the humerus.




CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for dislocation, left shoulder, with traumatic arthritis, 
postoperative (nondominant), have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010-5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the September 2000 rating decision was 
promulgated did the AOJ, in April 2004, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The claimant was notified that he should give VA 
enough information about his records so that we can request 
them from the person or agency that has them.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
the AOJ obtained additional VA medical records.  The timing-
of-notice error was sufficiently remedied by the process 
carried out during the process of the claim so as to provide 
the claimant with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The timing-of-notice 
error was thus nonprejudicial in this case because the error 
did not affect the essential fairness of the adjudication.  
Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  VA examinations were conducted in 
2000 and 2003 and outpatient treatment records have been 
obtained.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Pertinent criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes. 
Inquiry will be directed to these considerations:(a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran has appealed the denial of an increase evaluation 
for dislocation, left shoulder, with traumatic arthritis, 
postoperative (nondominant).  He contends that his left 
shoulder is painful and that there is limitation of motion 
and functional impairment.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 30 percent rating for 
dislocation, left shoulder, with traumatic arthritis.

The veteran's left shoulder disability is evaluated as 30 
percent disabling under Diagnostic Code 5201.  Thirty percent 
is the maximum rating under Diagnostic Code 5201.  Other 
Diagnostic Codes will be considered.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).

Under Diagnostic Code 5200, a 40 percent rating is warranted 
for ankylosis of the scapulohumeral articulation, 
unfavorable, abduction limited to 25 degrees from side.  

Ankylosis is not reported in any of the evidence of record.  
Evidence shows no more than mild atrophy.  A report of August 
2002 X-rays states that the veteran had a retained hardware 
slightly distal to the glenohumeral joint, and that there was 
a suggestion of significant arthrosis with bone on bone 
articulation.  The most recent X-ray report, from April 2003, 
states that there was a staple in place with mild 
degenerative changes of the glenohumeral joint.  A June 2003 
report of X-rays indicates that there was a suggestion of 
significant arthrosis with bone on bone articulation.  The 
Board concludes that ankylosis is not present.  Assignment of 
a higher rating, under Diagnostic Code 5200, is not 
appropriate.

Diagnostic Code 5202 provides a 40 percent rating for fibrous 
union of the minor humerus, a 50 percent rating for nonunion 
of the humerus (false flail joint), and a 70 percent rating 
for loss of the head of the humerus (flail shoulder).  None 
of these are shown.  X-ray reports and medical records are of 
record.  None of these medical records report fibrous union 
of the humerus, false flail joint, loss of the head of the 
humerus, or flail shoulder.  In essence, there is no 
competent evidence of them and the preponderance of the 
evidence indicates that they are not present.  The veteran 
stated in January 2000 that he has nonunion.  However, he is 
not competent to indicate that he does.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In light of the 
evidence, a higher rating under Diagnostic Code 5202 is not 
appropriate.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are of no 
assistance for higher ratings.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).

The veteran's  left shoulder scar is rated as 10 percent 
disabling under Diagnostic Code 7804.  A higher rating can 
not be assigned under Diagnostic Code 7804, since 10 percent 
is the maximum, and no other Diagnostic Code is more 
favorable.  Limitation of motion is already rated under 
Diagnostic Code 5201.

The Board finds that no other Diagnostic Code is appropriate 
for a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc).

Preliminary review of the record reveals that in the June 
2002 supplemental statement of the case, the RO expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2004) for the claim on appeal.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board concludes that there has not 
been marked interference with work and that there have been 
no recent hospitalizations due to the disability at issue.  
The veteran has stated that he gets assistance at work with 
tasks which involve use of his shoulder.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question. VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a disability rating in excess of 30 percent 
rating for dislocation, left shoulder, with traumatic 
arthritis, postoperative (nondominant) is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


